UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7180



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE ALFRED LINDSEY,    a/k/a   Cal,   a/k/a
Clarence Lindsay,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-91-116-N)


Submitted:   February 8, 2001          Decided:     February 14, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Clarence Alfred Lindsey, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence A. Lindsey seeks to appeal the district court’s order

denying his motion for modification of sentence under 18 U.S.C.

§ 3582(c)(2) motion under 28 U.S.C.A. § 2255 (West Supp. 2000).   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, regarding Lindsey’s appeal of

his § 3582(c)(2) motion, we affirm on the reasoning of the district

court; regarding the appeal of Lindsey’s § 2255 motion, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court.   See United States v. Lindsey, No. CR-

91-116-N (E.D. Va. May 10, 2000).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                               AFFIRMED IN PART; DISMISSED IN PART




                                 2